Citation Nr: 1724586	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from January 1969 to December 1970.  He served in the Republic of Vietnam and was awarded a Combat Infantryman Badge and a Vietnam Service Medal with three bronze service stars, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in August 2011, February 2014, and August 2016.  

In September 2015 the Board denied this issue, and subsequently the issue was subject to a Joint Motion for Remand by the United States Court of Appeals for Veterans Claims (Court).  Following the Court's remand the Board remanded the issue again in August 2016, and it has now returned to the Board for review.  

The Veteran testified before a Veterans Law Judge at the RO in February 2011.  A transcript of the hearing has been prepared and added to the record.  This transcript has been reviewed by the undersigned. 


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's sleep apnea disability is related to active duty service or to another service-connected disability.  







CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In this case, the Veteran has asserted that his sleep apnea is due to his service-connected disabilities, to include hypertension and diabetes mellitus.  

Specifically, he indicated at the hearing that he had gained weight due to his diabetes and hypertension, and that due to obesity he has sleep apnea.  He asserted that he cannot sleep for more than 30 minutes at a time.

As it pertains to a current disability, the Veteran was diagnosed with obstructive sleep apnea at VA in January 2005, although there is some indication that he was diagnosed with sleep apnea as early as January 1998.  Nonetheless, he carries a current diagnosis of sleep apnea, and the current disability requirement has been met in this instance.

As it pertains to an in-service event or injury, the treatment notes are silent for any treatment for, or symptoms of sleep apnea during service.  The Veteran's Report of Medical History in November 1970 indicated that he had no trouble with shortness of breath and that he did not have frequent sleep loss.  His separation examination in November 1970 was normal and did not note a diagnosis or symptoms consistent with sleep apnea (the Board notes that when the Veteran separated from service one month later he asserted that his condition had not changed).  

In fact, the Veteran reported that he did not begin to experience daytime sleepiness until the mid-1980's, approximately 15 years after separation from service.  Therefore, there is no evidence of an in-service event or injury for service-connection purposes.  

The question turns to whether the Veteran's sleep apnea is related to one of his service-connected disabilities, the critical issue in this case. 

The Board notes that service connection is in effect for the following disabilities:  peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, posttraumatic stress disorder, coronary artery disease, diabetes mellitus with bilateral cataracts and erectile dysfunction, peripheral vascular disease of the left lower extremity, peripheral neuropathy of the left upper extremity, hypertension, tinnitus, bilateral hearing loss, and cerebral vascular disease.  

As it pertains to a nexus between the Veteran's sleep apnea and any of his service-connected disabilities, the Board finds that the majority of the evidence of high probative value is against the Veteran's claim.  

In October 2005 the Veteran underwent VA examination in connection with his claim.  At the time he reported having sleep disturbances and snoring and that he was confirmed to have significant sleep apnea after a January 2005 sleep study.  On physical examination the Veteran had a blood pressure of 150/90, but his lungs were clear and his heart had normal sinus rhythm.  He was diagnosed with sleep apnea improved with a continuous positive airway pressure (CPAP) machine.  The VA examiner opined that the Veteran's sleep apnea was not secondary to diabetes mellitus, but was due to his obesity.  

The Board notes that in May 2006 the Veteran also sought private treatment for his disabilities and his treatment provider suggested that his obstructive sleep apnea may have contributed to his hypertension.    

In September 2011 the Veteran again underwent VA examination in connection with his claim pursuant to the Board's August 2011 remand directive.  At the time he was diagnosed with obstructive sleep apnea.  The Veteran asserted that he began having daytime sleepiness in the mid-1980's, but that he was using a CPAP machine.  The VA examiner referenced the Veteran's January 2005 sleep study, but found a negative nexus between the Veteran's sleep apnea and another service-connected disability.  

The VA examiner found that the Veteran's obstructive sleep apnea was less likely than not due to or as a result of his service-connected type II diabetes mellitus, because not all obese people have sleep apnea, and because obesity is not a cause but a statistical risk factor.  He noted that there was a stated association between diabetes and obstructive sleep apnea as both conditions share a common risk factor of being associated with obesity, but that there was no documented data to show that diabetes caused sleep apnea.  

Moreover, the VA examiner noted that the main complications of hypertension are cardiovascular in nature, and that obstructive sleep apnea is a physical obstruction of the upper airway.  As there was no clear physiologic connection between a cardiovascular disease and the physical obstruction of obstructive sleep apnea, the VA examiner found that the two conditions were separate.  

In October 2016 the Veteran underwent VA examination again in connection with his claim, and at the time he was diagnosed with sleep apnea.  The Veteran reported that he had difficulties with snoring, daytime hypersomnolence, and restless night sleep, but that the condition had been improved with CPAP usage.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by an in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran was not diagnosed with sleep apnea until a sleep study in 2005, and that there was no evidence showing that the Veteran's sleep apnea was due to an in-service illness, event, or injury during service.  The VA examiner also opined that it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of the Veteran's service-connected conditions.  The VA examiner reasoned that there was no medical indication or evidence showing that sleep apnea could be due to or a result of diabetes mellitus with bilateral cataracts, erectile dysfunction, or hypertension.  The VA examiner also found that there was no indication of aggravation beyond the natural progression of the Veteran's diagnoses sleep apnea by his service-connected diabetes mellitus with bilateral cataracts, erectile dysfunction, or hypertension.   

Two months later the VA examiner clarified his earlier findings and indicated that the Veteran was diagnosed with sleep apnea after a January 2005 sleep study but that there was no known medical indication showing sleep apnea as due to type II diabetes mellitus and hypertension, and that there was no known medical indication that hypertension and diabetes causes sleep apnea.  The VA examiner did not provide an aggravation opinion because he found the medical evidence was not sufficient to support a determination of a baseline level of severity.  

In April 2016 the Veteran's file was reviewed by a VA examiner who cited the Veteran's 2005 sleep study, the May 2006 treatment note referencing the relationship between hypertension and sleep apnea, and the October 2005 VA negative nexus opinion.  The VA examiner first found that it was less likely than not that the Veteran's claimed sleep apnea was related to or aggravated by military service because of the lack of objective evidence to support this finding during active duty service.  She also noted that the Veteran had a 35-year gap between his sleep apnea diagnosis and separation from service.  

The VA examiner also indicated that the Veteran was service-connected for diabetes mellitus, type II, bilateral right lower and upper peripheral neuropathy, PTSD, coronary artery disease, cataracts, erectile dysfunction, left lower extremity peripheral vascular disease, hypertension, tinnitus, bilateral hearing loss, and cerebral vascular disease, but that it was less likely than not that the Veteran's obstructive sleep apnea was caused by the Veteran's service-connected disabilities or symptoms thereof.  

The VA examiner first explained the diagnoses of all of the Veteran's service-connected disabilities.  PTSD was described as an anxiety disorder that some people get after seeing or living through a dangerous event.  Tinnitus was defined as a subjective clinical diagnosis without means of audiology testing.  Bilateral hearing loss was defined as diminished sensorineural changes in air and bone conduction travel.  Diabetes mellitus, type II was defined as a systemic, metabolic disease process resulting in an elevation of blood glucose secondary to an insulin resistant process.  Peripheral neuropathy was defined as chronic hyperglycemia and glycemic variability leading to oxidative stress and neuro-inflammatory processes.  Coronary artery disease was defined as the accumulation of the atherosclerotic changes within the walls of the coronary arteries.  Cataracts were defined as a clouding of the lens sufficient to reduce vision.  Erectile dysfunction was defined as a change in the neurovascular event relying on an intact autonomic and somatic nerve supply to the penis, smooth and striated musculature of the corpora cavernosa and pelvic floor, and arterial blood flow supplied by the paired pudendal arteries.  Peripheral artery disease was defined as a clinical disorder in which there is a stenosis or occlusion in the aorta or the arteries of the limbs.  Hypertension was defined as when the systolic blood pressure is greater than 140 or the diastolic blood pressure is greater than 90 on consecutive blood pressure readings.  

In all of these instances, the VA examiner determined that current hypopnea, internal medicine, and military medicine literature lacked sufficient objective, medically-based clinical evidence to support a nexus between those disabilities and obstructive sleep apnea.  For this reason, the VA examiner found that it was less likely than not that the Veteran's sleep apnea related to or was aggravated by his service-connected disabilities because of the lack of any objective, medically-based clinical evidence to support an etiological, pathophysiologic, and or clinical relationship between them.  

The VA examiner provided more rationale for the denial of nexus for the Veteran's service-connected diabetes mellitus and hypertension.  She noted that as it pertained to the Veteran's diabetes mellitus, the pathophysiological relationship of diabetes mellitus was a consequence of hyperinsulinemia and insulin resistance, unlike obstructive sleep apnea.  As it pertains to the Veteran's service-connected hypertension, the VA examiner noted that the pathogenesis and mechanisms of this disease involve the regulation of arterial pressures.  Changes in the arterial pressures were due to cardiac output and peripheral resistance, unlike obstructive sleep apnea.  

In viewing the totality of the evidence, the Board finds that the majority of the evidence supports a negative nexus between the Veteran's sleep apnea and his other service-connected disabilities.  Preliminarily the Board will not address direct service connection first because there is no evidence of an in-service event, and the Veteran has never contended that his sleep apnea is related to active duty service.  However, as it pertains to secondary service connection the only evidence that is in the Veteran's favor other than his own lay statements is a generic discussion relating hypertension and diabetes in May 2006.  

The now four VA examinations, when viewed together, provide sufficient evidence to negate the May 2006 treatment note.  These VA examinations are based on a review of the Veteran's claims folder, and in some instances, physical examinations of the Veteran.  The Board can not ignore what is highly significant medical evidence against the Veteran's claim.

While the Board fully understands the Veteran's concerns, it is important for the Veteran to understand that there is now highly significant medical evidence in this case against the claim and little evidence that supports his claim.  The Board gives great weight especially to the April 2017 VA examiner's report which cites to medical studies and reviews all of the Veteran's service connected disabilities when providing the negative nexus opinions.  The Veteran has provided no evidence to the contrary other than that which has been discussed.  Overall, the evidence is insufficient to find a nexus between the Veteran's sleep apnea and any of his service-connected disabilities.  

While the Veteran sincerely believes that his current sleep apnea disability is related to another service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a sleep apnea disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep apnea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current sleep apnea is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  

ORDER

Entitlement to service connection for sleep apnea syndrome is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


